                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAMUEL B. RANDOLPH, IV,                         :
    Plaintiff,                                  :
                                                :
           v.                                   :       CIVIL ACTION NO. 19-CV-2231
                                                :
JOHN WETZEL, et al.,                            :
     Defendants.                                :

                                          MEMORANDUM

ROBRENO, J.                                                                       JUNE       , 2019

           Plaintiff Samuel B. Randolph, IV, a prisoner currently incarcerated at SCI Phoenix,

brings this pro se civil action pursuant to 42 U.S.C. § 1983, against more than fifty Defendants,

the majority of whom either work at SCI Phoenix or SCI Greene, where Randolph was

previously incarcerated. Randolph seeks to proceed in forma pauperis. For the following

reasons, the Court will grant Randolph leave to proceed in forma pauperis, sever his claims

against certain Defendants, dismiss certain claims against other Defendants, and give him an

opportunity to amend his Complaint or proceed against the remaining Defendants at this time.

Randolph also filed a Motion for a Temporary Restraining Order and/or Preliminary Injunction,

which the Court will deny without prejudice.

      I.        FACTS1

           Randolph’s claims are predominately based on allegations that he was unnecessarily

force fed on several occasions and handled with excessive force on several occasions beginning




1
    The following facts are taken from the allegations of the Complaint.


                                                    1
with events that occurred at SCI Greene in 2017.2 Randolph names Secretary of Corrections

John Wetzel as a Defendant, apparently with regard to claims based on events at SCI Greene and

at SCI Phoenix, and he names a group of Defendants related to events at SCI Greene in 2017 and

another group of Defendants related to events at SCI Phoenix in 2019.

       The Defendants named with regard to Randolph’s claims arising from events at SCI

Greene (“SCI Greene Defendants”) are: (1) Superintendent Gilmore; (2) Deputy DiAlesandro;

(3) Deputy Zaken; (4) Major Caro; (5) Mr. Funk; (6) Lt. Trout; (7) Dr. Denise Smyth; (8) Dr.

Lawrence Alpert; (9) CO Jordan; (10) CO Feather; (11) CO Brandt; (12) William Nicholson;

(13) Mike Hice; (14) John McAnany; (15) P.A. Ridings; (16) Five-member CERT Team from

May 5, 2017; (17) T.A. Lewis; (18) Harry Cancelmi; (19) Bruce Pokol; and (20) three Jane/John

Doe Nurses. The Defendants named with regard to Randolph’s claims arising from events at

SCI Phoenix (“SCI Phoenix Defendants”) are: (1) Superintendent Ferguson; (2) Mr. T. Fauber;

(3) Dr. Weiner, Medical Director; (4) Dr. Hanicek; (5) Dr. Sarah; (6) Ms. Gene Walsh; (7)

Deputy Terra; (8) Major Terra; (9) Deputy Sorber; (10) CO Ellerbe; (11) CO Karnizan; (12) CO

McKevitts; (13) Nurse Dennis; (14) Five member CERT Team from May 7, 2019; (15) Sgt.




2
 Randolph’s Complaint at times alludes to conduct—such as “retaliation”—that appears to
concern conduct previously addressed in a prior lawsuit or at issue in a pending lawsuit. See
Randolph v. Wetzel, Civ. A. No. 11-3396; Randolph v. Wetzel, Civ. A. No. 13-4116. However,
Randolph confirms in his Complaint that the conduct at issue in the instant lawsuit is not based
on the “same set of facts” as his prior lawsuits. (Compl. at 18.) Accordingly, the Court
understands any discussions of past conduct to be provided for context only, rather than as an
independent basis for a claim. To the extent Randolph intended otherwise, his duplicative claims
may be dismissed as malicious. For more information about Randolph’s prior claims, which are
similar in certain respects to his claims in the instant lawsuit, see Randolph v. Wetzel, 987 F.
Supp. 2d 605, 611 (E.D. Pa. 2013), aff’d, 764 F. App’x 240 (3d Cir. 2019) (per curiam).


                                               2
Moyer; (16) CO Policki; (17) CO Belador; (18) CO Ms. Johnson; (19) CO Smothers; (20) Lt.

Ridgely; and (21) Nurse Paul.3

         A.   Events at SCI Greene

         Randolph alleges that on May 5, 2017, Wetzel, Gilmore, DiAlesandro and Caro “all

issued orders to force feed [him].” (Compl. at 8.)4 Based on those orders, Defendants

DiAlesandro, Hice, Nicolson and five unidentified “CERT members” entered Randolph’s cell

and informed him that he was going to be placed in a restraint chair and force fed. (Id.)

         Randolph alleges that he is handicapped as a result of a prior assault and, accordingly,

explained that he was not able to sit in a chair because of his injuries because he has been

“confined to a bed and unable to walk, since 2009.” (Id.) Randolph also informed the officers

that he did not need to be force fed because he was “willing to consume nutrition” and requested

a Boost nutritional drink. (Id.) Nicholson allegedly repeatedly denied Randolph’s requests and

stated, “No, it’s too late for that and I told you we will fix you and teach you a lesson.” Hice

added that “I told you we’re going to stuff your [expletive] into a restraint chair and shove this

big [expletive] tube up your [expletive] nose.” (Id.)

         DiAlesandro directed that Randolph be placed in the chair and force fed. Randolph again

protested on the same grounds, but DiAlesandro stated that Randolph was too late. A captain

and five CERT team members entered Randolph’s cell, handcuffed and shackled him, and placed



3
 Individuals named in the body of the Complaint but who are not clearly identified as
Defendants in the caption and on page five of the Complaint will not be considered Defendants
in this case. The Court has identified four such possible Defendants—"2-10 p.m shift
commander on 5-5-17,” (Compl. at 8,) Dr. “G,” Nurse Mark, and Lt. Washington (id. at 10).
Even if Randolph intended to bring claims against those individuals, those claims fail because he
does not state how they were specifically involved in the events giving rise to his claims or
otherwise describe what they did or did not do to violate his constitutional rights.

4
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                  3
a taser device on his chest. Randolph was taken by a gurney to an observation cell and secured

to a bed. Hice raised the bed to an elevated position and Randolph began to shout because of the

pain caused to his neck, back, spine, and legs. Randolph asked to “drink the liquid nutrients”

instead of having them force fed to him, but his request was denied. (Id.)

          An unidentified nurse began the force-feeding procedure by forcing a tube into

Randolph’s nose “and directly into [his] lungs.” (Id.) Randolph began to choke and/or suffocate

because he could not breathe. He alleges that the nurse perforated his lungs and poured the

liquid directly into his lungs. (Id. at 9.) Randolph also alleges that the nurse allowed him to

choke and gag and caused a hematoma to his arm. Randolph claims that he still suffers injuries

in the form of fluid in his lungs. He alleges that he was force fed on ten additional occasions

between July 7, 2017 and July 10, 2017. It is not clear which of the Defendants were involved in

those subsequent incidents.

          The Complaint reflects that the force-feeding occurred with the permission of court

orders. Randolph, alleges that to procure those orders, Nicholson and Dr. Denise Smyth

“overexaggerated [his] true condition and health by inflating several numbers/readings from

tests, and making it appear as if [he] was on death’s doorstep and needed immediate nutrition to

prevent him from perishing,” which Randolph claims was untrue. (Id. at 9.) Randolph alleges

that the “Defendants were fully aware that [he] was never suicidal, and that [he] simply preferred

to consume his own food, due to the Defendants constant retaliation.”5 (Id.)

          Randolph also claims that Harry Cancelmi, who was appointed to represent Randolph in

connection with the proceedings in state court, violated his due process rights by “secretly




5
    The Complaint repeatedly alludes to this retaliation but does not describe it in further detail.


                                                     4
entering into an agreement with the Defendants, unbeknownst to [him], and against [his]

interest/rights.” (Id.) Randolph provides little additional elaboration on this alleged agreement,

but claims Cancelmi was operating under a conflict of interest and should not have accepted the

appointment. More information and background about the order obtained from the state court is

provided in Randolph’s Motion for a Temporary Restraining Order and Preliminary Injunction

and supporting documents, which he filed with his Complaint.

       B. Events at SCI Phoenix

       On February 19, 2019, Randolph was transferred from SCI Greene to SCI Phoenix. On

that day, Superintendent Ferguson and Defendant Fauber met with him about their expectations.

Ferguson stated that Gilmore called to warn her about Randolph. When Randolph attempted to

speak, Ferguson cut him off and stated, “we don’t play that [expletive] you do down here, so if

you want anything, as far as a shower, yard, activities, etc, then you better get your [expletive] in

a wheelchair.” (Id. at 10.) Randolph explained his spinal cord, back, and leg injuries and

asserted that he was not able to ambulate or utilize a wheelchair “until he receive[s] the

necessary surgery.” (Id.) It is not clear from the Complaint what surgery Randolph believes he

requires.

       Fauber stated that there was nothing wrong with Randolph and that “we have all of the

same orders from Greene, so you’ll be treated the same exact way, the minute you step out of

line.” Randolph asked what he meant and Fauber responded “the little food game you’re

playing, by refusing to accept trays.” Randolph explained that he had not taken a tray at SCI

Greene for about a year “due to the retaliation” and preferred to eat his own food. (Id.) Fauber




                                                  5
told Randolph that he would be put in a restraint chair if he refused to take a tray, and Ferguson

confirmed that sentiment. Accordingly, Randolph alleges that he took food trays out of fear.6

       On May 7, 2019, Lt. Ridgley, CO Karnizan, and CO McKevitts came to Randolph’s cell.

McKevitts allegedly stated “stand up Randolph I’ll knock you the [expletive] out, I know

[you’re] not paralyzed.” Randolph asked McKevitts to repeat what he said. After McKevitts did

so, Randolph threw water on him and told him to go away and close the door. Randolph alleges

that McKevitts and Karnizan then filed false misconduct reports claiming that Randolph had

assaulted both of them (and possibly Ridgley) even though neither Karnizan nor Ridgley was hit

with the water. Karnizan also allegedly stated “I told you I’d get your [expletive] back for suing

me,” which Randolph alleges is a reference to the fact that he named Karnizan as a Defendant in

a lawsuit he previously filed, Randolph v. Wetzel, Civ. A. No. 13-4116.

       On the same evening, Ridgely and five CERT team officers appeared at Randolph’s cell

to extract him because of the water incident. Ridgley explained that he had orders to put

Randolph in a restraint chair regardless of whether Randolph complied with his orders. Ridgley

then directed the CERT team members to handcuff and shackle Randolph. Randolph stated that

he was not fighting or resisting and asked for a gurney due to his medical condition and allegedly

to avoid causing further injuries. Ridgley radioed the request to Deputy Terra and Ferguson, but

they denied it and insisted that Randolph be placed in the chair. Ridgley ordered the CERT team

members to place Randolph in the chair and they did so, at which point he began yelling and

screaming due to the pain caused by them forcing him into the chair.




6
 Randolph does not allege that anything happened to him as a result of taking the tray or eating
any food on the tray.
                                                 6
        The officers were not able to get Randolph into the chair. According to Randolph, they

kept trying for twenty to thirty minutes with assistance at times from nurses who joined in.

Ridgley called Deputy Terra and Ferguson and allegedly explained that it was impossible to

place Randolph in the chair due to his injuries and that the efforts were causing harm to

Randolph. Ridgley requested a gurney, and one was sent. Randolph was placed on the gurney,

taken to a cell, and placed on the floor. He was stripped naked, then partially dressed again. He

requested immediate medical attention, but none was provided and he “was ignored for weeks.”

(Id. at 12.)

        On May 9, 2019, Deputy Terra visited Randolph’s cell. Randolph asked Terra to send

medical care because he was in pain but Terra responded, “you’re getting nothing.” Randolph

also asked for a “legal call” and unspecified legal property, but Terra denied his requests. (Id. at

13.) Randolph asked Terra why he issued the earlier orders. Terra responded by asking

Randolph whether he learned his lesson and stating he would do it again.

        On May 13, 2019, Randolph requested access to his “stockpiled food,” but his requests

were denied. He claims he is “being intentionally isolated and kept on a psychiatric unit, despite

[him] never having or being treated with any psych issues.” (Id.) He claims that he is hungry,

wants to eat, and is not on a hunger strike, but that he prefers to eat his own food. He also states

that he is drinking fluids to stay hydrated but that several doctors are “trying to fabricate [his]

exact condition to make it appear as [if he] will perish very soon,” which is similar to what he

alleges the doctors at SCI Greene did prior to obtaining the court order permitting them to force

feed him. (Id.) At this point, it does not appear that officials at SCI Phoenix have sought a court

order to force feed Randolph.




                                                  7
        On May 17, 2019 Ferguson visited Randolph’s cell. Randolph asked for his food, a legal

call, and unspecified legal work, but Ferguson denied his requests stating “you’ll get nothing in

here.” Randolph allegedly explained that he had upcoming deadlines, but Ferguson responded

that she did not care. She also allegedly admitted to ordering the restraint chair.

        C. Randolph’s Claims and Motion

        Randolph asserts claims pursuant to 42 U.S.C. § 1983 for retaliation, excessive force,

Eighth Amendment violations related to the conditions of his confinement, denial of access to

the courts, and due process violations. He also asserts claims under the Americans with

Disabilities Act. With regard to his injuries, Randolph claims that he has not received treatment

for lung and throat injuries caused by the force feeding, leg injuries and nerve damage, and

injuries to his spinal cord. Randolph seeks an injunction prohibiting the Defendants from force-

feeding him. He also requests spinal surgery and compensatory damages in the amount of $5

million.

        Randolph also filed a Motion for a Temporary Restraining Order and/or Preliminary

Injunction in which he asks for an emergency order preventing the Defendants from force-

feeding him.7 (ECF No. 4.) According to the Motion, certain Defendants at SCI Greene

improperly procured what Randolph characterizes as an ex parte order from the state court, even

though counsel had been appointed to represent him. Randolph’s Declaration, which is attached

to the Motion, indicates that the state court’s order authorizing the force-feeding is not currently

in effect, but that the court indicated that

        In the event and by motion of either party, the Court will immediately reinstate
        the Temporary Injunction without need for the emergency first step


7
 The Motion and attached Declaration and Memorandum refer to exhibits in support of the
Motion, but it appears Randolph did not include those exhibits with his filing.


                                                  8
          circumstances, that is upon Petition of the Plaintiff, the Court will immediately
          reinstate the Temporary Injunction as it currently exists and the matter will be set
          for a continued hearing to determine whether the injunction should be made
          permanent.

(ECF No. 4 at 10.) In the Memorandum attached to the Motion, Randolph also asks for “proper

medical care for his lungs and other injuries that the defendants deliberately caused.” (Id. at 13.)

    II.      STANDARD OF REVIEW

          The Court grants Randolph leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action.8 As Randolph is proceeding in

forma pauperis, 28 U.S.C. § 1915(e)(2)(B) applies, which requires the Court to dismiss a

Complaint that is frivolous, malicious, or fails to state a claim. A complaint is frivolous if it

“lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989).

It is legally baseless if “based on an indisputably meritless legal theory,” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995), and factually baseless “when the facts alleged rise to

the level of the irrational or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 33

(1992). “[A] district court may dismiss a complaint as malicious if it is plainly abusive of the

judicial process or merely repeats pending or previously litigated claims.” Brodzki v. CBS

Sports, Civ. A. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

          Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a




8
 However, as Randolph is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                   9
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). As Randolph is proceeding pro se, the Court construes his allegations

liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

   III.      DISCUSSION

          A. Severance of Claims Based on Events at SCI Greene

          The Court will sever the claims based on events at SCI Greene from the claims based on

events at SCI Phoenix so that they may proceed in separate lawsuits. Federal Rule of Civil

Procedure 20 allows a plaintiff to join multiple defendants in one action if: (a) “any right to relief

is asserted against them jointly, severally, or in the alternative with respect to or arising out of

the same transaction, occurrence, or series of transactions or occurrences”; and (b) “any question

of law or fact common to all defendants will arise in the action.” “For courts applying Rule 20

and related rules, ‘the impulse is toward entertaining the broadest possible scope of action

consistent with fairness to the parties; joinder of claims, parties and remedies is strongly

encouraged.’” Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009) (quoting United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)).

          “But this application, however liberal, is not a license to join unrelated claims and

defendants in one lawsuit.” McKinney v. Prosecutor’s Office, Civ. A. No. 13-2553, 2014 WL

2574414, at *14 (D.N.J. June 4, 2014) (internal quotations omitted). “Thus multiple claims

against a single party are fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

Indeed, “[t]he courts[] . . . have frowned on prisoners’ attempts to lump together their

multifarious grievances about life in a single prison, let alone multiple prisons.” McKinney,

2014 WL 2574414, at *15. To remedy a misjoinder, a Court may add or drop a party or sever



                                                   10
any claims. Fed. R. Civ. P. 21. “A district court has broad discretion in deciding whether to

sever a party pursuant to Federal Rule of Civil Procedure 21.” Boyer v. Johnson Matthey, Inc.,

Civ. A. No. 02-8382, 2004 WL 835082, at *1 (E.D. Pa. Apr. 16, 2004).

        Here, the factual allegations in the Complaint can be broken down into essentially two

distinct sets of events. The first set of events occurred at SCI Greene between May and July of

2017 and relate to the SCI Greene Defendants. Randolph asserts his claims based on those

events against Wetzel and the SCI Greene Defendants. The focus of those claims is the repeated

force-feedings during the relevant time period, injuries Randolph sustained in connection with

the force-feedings, and a failure to treat those injuries.

        The second set of events occurred at SCI Phoenix beginning with Randolph’s transfer on

February 19, 2019 and continuing to the present. Randolph asserts his claims based on those

events against Wetzel and the SCI Phoenix Defendants. The focus of those claims stems from

the alleged false misconduct, the related movement of Randolph from his cell to an observation

cell, and his treatment in that cell. Although Randolph believes the SCI Phoenix Defendants

may force feed him in the near future, they have not yet done so.

        Although the two groups of Defendants are alleged to have violated Randolph’s rights in

certain similar ways at the different facilities, such that there may be some overlapping questions

of fact or law, those similarities are insufficient to permit joinder here. See Kokinda v.

Pennsylvania Dep’t of Corr., 663 F. App’x 156, 159 (3d Cir. 2016) (per curiam) (affirming

severance of similar claims based on conduct that occurred at different prisons where “Kokinda

alleged that he was housed at the three separate institutions at separate times, and that different

officials at each prison independently violated his civil rights in the same way”); McKinney,

2014 WL 2574414, at *16 (severing claims where plaintiff alleged that officials at two facilities



                                                  11
“disregarded his medical needs in a similar manner” even though “the law relating to deliberate

indifference, as well as the proofs of plaintiff[’] s medical conditions, might overlap as to those

medical-related claims” because that did not justify joinder). Accordingly, the Court will sever

the claims against Wetzel and the SCI Greene Defendants based on events at SCI Greene and

direct the Clerk of Court to open a new lawsuit, which the Court will then transfer to the Western

District of Pennsylvania where venue for those claims would be proper. See 28 U.S.C. §§ 118(c)

& 1391. Additional screening of those claims will be left to the transferee court. The Court will

address Randolph’s claims against the SCI Phoenix Defendants below.

       B. Claims against Wetzel and SCI Phoenix Defendants Based on Events From
          February 19, 2019 through the Present

               1. ADA Claims

       Randolph has not alleged a basis for a claim under the ADA. “Title II of

the Americans with Disabilities Act of 1990 (ADA), which prohibits a ‘public entity’ from

discriminating against a ‘qualified individual with a disability’ on account of that individual’s

disability, covers inmates in state prisons.” Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 208

(1998) (quoting 42 U.S.C. §§ 12131 & 12132) (internal quotations omitted). Although the Third

Circuit has not addressed the issue precedentially, most courts “have held that Title II does not

authorize suits against government officers in their individual capacities.” Williams v. Hayman,

657 F. Supp. 2d 488, 502 (D.N.J. 2008); see also Bowens v. Wetzel, 674 F. App’x 133, 136 (3d

Cir. 2017) (per curiam) (“[T]he District Court could have properly followed the holdings of

those circuits which have concluded that there is no individual damages liability under Title II of

the ADA, which provides an additional basis to affirm the dismissal of this claim.”).

Accordingly, Randolph’s claims against Wetzel and the SCI Phoenix Defendants in their

individual capacities must be dismissed.

                                                 12
       To the extent Randolph raises his ADA claims against the Wetzel and the SCI Phoenix

Defendants in their official capacities, he has not stated a plausible basis for an ADA claim. A

plaintiff bringing a claim under Title II of the ADA must allege: “(1) that [he] is a qualified

individual with a disability; (2) that [he] was either excluded from participation in or denied the

benefits of some public entity’s services, programs or activities, or was otherwise discriminated

against by the public entity; and, (3) that such exclusion, denial of benefits or discrimination was

by reason of the plaintiff’s disability.” Douris v. Dougherty, 192 F. Supp. 2d 358, 368 (E.D. Pa.

2002). Randolph does not clearly or plausibly allege that he was prevented from participating in

any services, programs or activities at SCI Phoenix because of any of his disabilities.

Furthermore, to the extent Randolph’s ADA claims are based on the adequacy of his medical

care, “decisions about a prisoner’s medical treatment generally do not give rise to a claim under

the ADA.” Nunez v. Prime Care Health, Inc., Civ. A. No. 19-0859, 2019 WL 1400466, at *1 n.3

(E.D. Pa. Mar. 27, 2019) (citing cases); see also Kokinda, 663 F. App’x at 159 (“The District

Court was also correct to conclude . . . that Kokinda’s ADA claims fail because the ADA

prohibits disability-based discrimination, not inadequate treatment for the disability.” (footnotes

and internal quotations omitted)). In sum, there is no plausible basis upon which Randolph’s

ADA claims could proceed. See Brown v. Pennsylvania Dep’t of Corr., 290 F. App’x 463, 467

(3d Cir. 2008) (per curiam) (rejecting ADA claim where inmate alleged “that the prison ignored

his alleged disabilities in order to justify his placement in the LTSU—not that they placed him in

the LTSU because of discriminatory animus based on his alleged mental disabilities.”).

               2. Section 1983 Claims

       Turning to Randolph’s § 1983 claims, “[t]o state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States, and must



                                                 13
show that the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988). As the Court will discuss further below, Randolph has

failed to state a claim against Wetzel and many of the SCI Phoenix Defendants named in his

Complaint, and additional claims are insufficiently developed to proceed at this time.

                          a. Official Capacity Claims for Damages

        The Eleventh Amendment bars suits against a state and its agencies in federal court. See

Pennhurst State Sch. And Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984); A.W. v. Jersey City

Public Schs., 341 F.3d 234, 238 (3d Cir. 2003). Suits against state officials acting in their

official capacities are really suits against the employing government agency, and as such, are

also barred by the Eleventh Amendment.9 A.W., 341 F.3d at 238; see also Hafer v. Melo, 502

U.S. 21, 25 (1991); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989). Accordingly,

the Court will dismiss Randolph’s damages claims against Wetzel and the SCI Phoenix

Defendants in their official capacities.

                          b. Failure to Allege Personal Involvement

        “A defendant in a civil rights action must have personal involvement in the alleged

wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Furthermore,

“[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each




9
 However, state officials sued in their individual capacities are “persons” within the meaning of
Section 1983. See Hafer, 502 U.S. at 31. Thus, the Eleventh Amendment does not bar suits for
monetary damages brought under Section 1983 against state officials in their individual
capacities. Id. The Eleventh Amendment also does not generally bar prospective declaratory or
injunctive relief. See Kentucky v. Graham, 473 U.S. 159, 167 (1985) (explaining that “official-
capacity actions for prospective relief are not treated as actions against the State”); see also
Edelman v. Jordan, 415 U.S. 651, 677 (1974) (holding that “a federal court’s remedial power,
consistent with the Eleventh Amendment, is necessarily limited to prospective injunctive
relief.”); O’Callaghan v. Hon. X, 661 F. App’x 179, 182 (3d Cir. 2016).


                                                  14
Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Iqbal, 556 U.S. at 676.

          There are “two general ways in which a supervisor-defendant may be liable for

unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d

307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015).

First, a supervisor may be liable if he or she “with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the] constitutional

harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d

Cir. 2004) (alteration in original)). “Second, a supervisor may be personally liable under § 1983

if he or she participated in violating the plaintiff's rights, directed others to violate them, or, as

the person in charge, had knowledge of and acquiesced in the subordinate’s unconstitutional

conduct.” Id. “[T]he level of intent necessary to establish supervisory liability will vary with the

underlying constitutional tort alleged.” Id. at 319.

          Randolph has failed to specify what many of the named Defendants did or did not do

during his incarceration at SCI Phoenix that violated his constitutional rights. Other than naming

them as Defendants and generally implying that he intends to hold them liable for events that

occurred at SCI Phoenix, Randolph has not alleged any plausible factual basis for a claim against

the following Defendants: (1) Wetzel; (2) Dr. Weiner; (3) Dr. Hanicek; (4) Dr. Sarah; (5) Ms.

Gene Walsh; (6) Deputy Sorber; (7) CO Ellerbee; (8) Nurse Dennis; (9) Sgt. Moyer; (10) CO

Policki; (11) CO Belador; (12) CO Ms. Johnson; (13) CO Smothers; (14) Nurse Paul; and (15)

Major Terra.10 The large number of Defendants and the fact that the Randolph alleges several




10
     Major Terra appears to be a distinct person from Deputy Terra.


                                                   15
claims also confuses and complicates any understanding of his claims, including which claims

can be fairly understood to be brought against each Defendant. See Lawal v. McDonald, 546 F.

App’x 107, 113 (3d Cir. 2014). Accordingly, the Court will dismiss Randolph’s claims against

those fifteen Defendants.

                         c. Retaliation and Due Process

       Randolph indicates that he intends to raise retaliation and due process claims. The only

factual basis that the Court can discern for those claims are the allegedly false misconduct

reports filed by Defendants McKevitts and CO Karnizan to retaliate against Randolph for

naming Karnizan in a prior lawsuit. “[S]o long as certain procedural requirements are satisfied,

mere allegations of falsified evidence or misconduct reports, without more, are not enough to

state a due process claim.” Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002). “To state a

claim for retaliation, a prisoner must allege that: (1) he was engaged in constitutionally protected

conduct, (2) ‘he suffered some adverse action at the hands of prison officials,’ and (3) ‘his

constitutionally protected conduct was a substantial or motivating factor in the decision’ to take

that action.” Wisniewski v. Fisher, 857 F.3d 152, 156 (3d Cir. 2017) (quoting Rauser v. Horn,

241 F.3d 330, 333 (3d Cir. 2001)) (internal quotations omitted). “[F]alsifying misconduct

reports in retaliation for an inmate’s resort to legal process is a violation of the First Amendment

guarantee of access to the courts.” Smith, 293 F.3d at 653.

       Taking Randolph’s allegations as true and construing them liberally, as the Court is

obligated to do at this stage of the litigation, he may proceed on his due process and retaliation

claims against McKevitts and Karnizan at this time with regard to the false misconducts because

he indicates that the misconducts were issued for purposes of retaliation and as it is not clear

whether he received an opportunity to be heard on the allegations. To the extent Randolph



                                                 16
intended to raise any other due process or retaliation claims, those claims are not clearly pled and

thus not plausible.

                          d. Excessive Force

        Randolph also raises excessive force claims under the Eighth Amendment, which the

Court understands to be based on the force applied to him in the course of the cell extraction on

May 7, 2019 by Ridgley and the CERT team officers at the direction of Ferguson and Deputy

Terra. Force amounts to cruel an unusual punishment under the Eighth Amendment when it is

applied “maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 7

(1992). “[S]uch factors as the need for the application of force, the relationship between the need

and the amount of force that was used, [and] the extent of injury inflicted are relevant to that

ultimate determination.” Whitley v. Albers, 475 U.S. 312, 321 (1986) (internal quotations and

citations omitted) (second alteration in original). “But equally relevant are such factors as the

extent of the threat to the safety of staff and inmates, as reasonably perceived by the responsible

officials on the basis of the facts known to them, and any efforts made to temper the severity of a

forceful response. Id. Randolph will be permitted to proceed on his excessive force claims at

this early stage of the litigation.

                          e. Deliberate Indifference to Serious Medical Needs

        To state an Eighth Amendment claim based on the failure to provide medical treatment, a

prisoner must allege facts indicating that prison officials were deliberately indifferent to his

serious medical needs. See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A prison official is

not deliberately indifferent “unless the official knows of and disregards an excessive risk to

inmate health or safety; the official must both be aware of facts from which the inference could




                                                 17
be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 837.

          “A medical need is serious, . . . if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834

F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). Deliberate indifference has been

found “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Allegations of medical

malpractice and mere disagreement regarding proper medical treatment are insufficient to

establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

Additionally, “absent a reason to believe (or actual knowledge) that prison doctors or their

assistants are mistreating (or not treating) a prisoner, a non-medical prison official . . . will not be

chargeable with the Eighth Amendment scienter requirement of deliberate indifference.” Id. at

236.

          To the extent Randolph is attempting to raise claims against the SCI Phoenix Defendants

for deliberate indifference to his current medical needs after he arrived at SCI Phoenix stemming

from injuries he sustained in 2009 and 2017 at SCI Greene, he has failed to state a claim.

Randolph indicates that he suffers from various spinal cord, back, and leg injuries, as well as

injuries to his lungs, but for the most part he does not allege that any of those injuries required

immediate treatment upon his arrival or during his stay at SCI Phoenix, or that the SCI Phoenix

Defendants were aware of the need for that treatment. The one exception is his allegation that he



                                                   18
required surgery in connection with those injuries. However, it is not clear what medical care

Randolph already received for his injuries, why Randolph believes surgery is required, whether

surgery is medically required, and how any of the Defendants—especially those who are not

doctors—could be held responsible for that medical decision. Accordingly, Randolph has not

stated a claim against the SCI Phoenix Defendants for deliberate indifference to any medical

needs he may have had in connection with injuries sustained before he arrived at SCI Phoenix.

       The only other basis for a claim based on medical needs stemming from events at SCI

Phoenix appears to be Randolph’s allegation that he requested and was denied any medical

treatment for pain he suffered in connection with the May 7, 2019 incident. Randolph may

proceed on those claims at this time. However, as Defendant Fauber is not alleged to have been

involved in any of the events that occurred in May of 2019, no deliberate indifference claims will

proceed against him.

                         f. Other Challenges to Conditions of Confinement

       Liberally construing the Complaint, Randolph may also be challenging certain conditions

at SCI Phoenix under the Eighth Amendment. Conditions of confinement violate the Eighth

Amendment’s prohibition on cruel and unusual punishment if they satisfy two criteria. First, the

conditions “must be, objectively, sufficiently serious” such that a “prison official’s act or

omission . . . result[s] in the denial of the minimal civilized measure of life’s necessities.”

Farmer, 511 U.S. at 834 (citations and internal quotation marks omitted). Second, the official

responsible for the challenged conditions must exhibit a “sufficiently culpable state of mind,”

which “[i]n prison-conditions cases . . . is one of deliberate indifference to inmate health or

safety.” Id. A prison official is not deliberately indifferent “unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts



                                                  19
from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Id. at 837.

       The factual basis for these claims appears to be Randolph’s housing on the psychiatric

unit and the denial of access to his stockpiled food, which he would apparently prefer to eat as

opposed to the food being served to him on trays. These claims fail because Randolph’s

allegations do not support a plausible inference that he is being deprived of basic needs. See

Wilson v. Seiter, 501 U.S. 294, 305 (1991) (“Nothing so amorphous as ‘overall conditions’ can

rise to the level of cruel and unusual punishment when no specific deprivation of a single human

need exists.”). Furthermore, as this Court has previously observed with regard to Randolph,

“‘[a] prisoner cannot force the prison to change its rules by going on a hunger strike and blaming

the prison.’” Randolph, 987 F. Supp. 2d at 626 (quoting Rodriquez v. Brilley, 403 F.3d 952, 953

(7th Cir. 2005)). The Complaint does not allege that any of the Defendants refused to provide

Randolph food, only that they would not allow him to access his “stockpiled food.”

Accordingly, the Complaint does not support a plausible Eighth Amendment claim.

                         g. Denial of Access to the Courts

       Finally, Randolph asserts a claim under the First Amendment for denial of access to the

courts. “Under the First and Fourteenth Amendments, prisoners retain a right of access to the

courts.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008). “Where prisoners assert that

defendants’ actions have inhibited their opportunity to present a past legal claim, they must show

(1) that they suffered an ‘actual injury’—that they lost a chance to pursue a ‘nonfrivolous’ or

‘arguable’ underlying claim; and (2) that they have no other ‘remedy that may be awarded as

recompense’ for the lost claim other than in the present denial of access suit.” Id. (quoting




                                                20
Christopher v. Harbury, 536 U.S. 403, 415 (2002)). “[T]he underlying cause of action, . . . is an

element that must be described in the complaint.” Christopher, 536 U.S. at 415.

        Randolph’s denial of access to the courts claim appears to be based on his allegations that

when Terra and Ferguson visited his cell, they denied his request for a legal call and unspecified

legal work. Those allegations are far too vague to state a claim. Randolph has not indicated

what cases or claims he was prevented from pursuing nor explained why he required a “legal

call.” To the extent he refers to the Court’s May 1, 2019 order in Randolph v. Wetzel, Civ. A.

No. 13-4116 (ECF No. 47), which gave him thirty days to respond as to whether he intended to

prosecute his claims in that case, a request for extension of time, rather than a denial of access to

the courts claim, would have been the appropriate remedy for that situation.11 In sum, Randolph

has not alleged any plausible basis for a denial of access claim.

        C. Motion for a Temporary Restraining Order and/or Preliminary Injunction

        As noted above, Randolph seeks a temporary restraining order and/or preliminary

injunction prohibiting the Defendants from force-feeding him and requiring the Defendants to

provide him surgery for his injuries.12 A party seeking the “extraordinary remedy” of a

temporary restraining order or preliminary injunction must establish: “(1) a likelihood of success

on the merits; (2) that it will suffer irreparable harm if the injunction is denied; (3) that granting

preliminary relief will not result in even greater harm to the nonmoving party; and (4) that the

public interest favors such relief.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir.

2004); Pileggi v. Aichele, 843 F. Supp. 2d 584, 592 (E.D. Pa. 2012) (“The standard for granting a



11
   See the Court’s June 21, 2019, Order dismissing the earlier case but allowing Plaintiff to
petition the Court to reinstate the case due to an alleged denial of access to the courts. ECF No.
48.
12
   As Randolph is no longer incarcerated at SCI Greene, his Motion is moot as to the SCI Greene
Defendants to the extent he sought injunctive relief against them.
                                                  21
temporary restraining order under Federal Rule of Civil Procedure 65 is the same as that for

issuing a preliminary injunction.”). Randolph has not satisfied that standard.

         As noted above, Randolph has failed to allege that any of the SCI Phoenix Defendants

were deliberately indifferent to any serious medical needs he had as a result of injuries he

sustained at SCI Greene, including any alleged need for surgery. Additionally, although

Randolph speculates that certain of the Defendants may try to force feed him in the future, that

allegation is speculative. Furthermore, even if prison officials seek to force feed Randolph in the

future, they will presumably need to first obtain an order from the state court as Randolph’s

filings make clear that no order is currently in effect. It is not clear why the process provided by

the state court is insufficient to evaluate any proof or arguments advanced by prison officials as

to the need for any such order.

   IV.      CONCLUSION

         For the foregoing reasons, the Court will grant Randolph leave to proceed in forma

pauperis and sever his claims as to Wetzel and the SCI Greene Defendants based on the events

that occurred at SCI Greene. Certain of Randolph’s claims against Wetzel and the SCI Phoenix

Defendants will be dismissed with leave to Randolph to file an amended complaint if he chooses

to do so. If Randolph does not file an amended complaint, he may proceed on the claims that the

Court did not dismiss: (1) due process and retaliation claims against McKevitts and Karnizan

based on issuance of the allegedly false misconducts; (2) excessive force claims based on the

force applied to him in the course of the cell extraction on May 7, 2019 by Ridgley and the

CERT team officers at the direction of Ferguson and Deputy Terra; and (3) deliberate

indifference to medical needs claims against Ridgley, the CERT team officers, Ferguson, and

Deputy Terra in relation to Randolph’s requests for medical treatment for injuries he sustained



                                                 22
during the cell extraction. The Motion for a Temporary Restraining Order and Preliminary

Injunction is denied without prejudice at this time. An appropriate Order follows.

                                             BY THE COURT:


                                             __________________________________________
                                             EDUARDO C. ROBRENO, J.




                                               23
